Citation Nr: 0836541	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  04-31 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right elbow 
condition.

2.  Entitlement to service connection for a bilateral wrist 
condition.

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied the benefits sought on 
appeal.  

The Board notes that in the October 2007 decision, the issue 
of entitlement to a total disability rating based on 
unemployability was referred.  It does not appear that any 
action has been taken in this regard.  The issue is again 
referred to the RO for appropriate action.

The claim for an initial increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran's right elbow condition was not manifested 
during service and is not otherwise shown to be causally or 
etiologically related to service.

2.  The veteran's bilateral wrist condition was not 
manifested during service and is not otherwise shown to be 
causally or etiologically related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow 
condition have not been met.  38 U.S.C.A. §§101(24), 1110, 
1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for service connection for a bilateral wrist 
condition have not been met.  38 U.S.C.A. §§101(24), 1110, 
1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
addition, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Here, a current diagnosis of either a right elbow condition 
or a bilateral wrist condition is questionable.  A number of 
recent VA treatment records indicate the veteran has no 
current disability.  For example, a February 2007 record 
indicated that an EMG was declined to the veteran, despite 
his request for one, due to the fact that he had a normal 
study just three months prior, and it was not healthy for the 
nerves to undergo another study.  A number of records, 
including from August 2006, June 2006, December 2005, July 
2005, and March 2005, diagnose the veteran only with pain or 
unspecified myalgia or arthralgia.  Complaints of pain alone 
are not enough to establish service connection.  There must 
be competent medical evidence of a current disability 
resulting from that condition or injury.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").  A couple of treatment 
records, including from February 2005 and December 2004, 
indicate that past diagnoses of carpal tunnel syndrome have 
"reverted back to normal."  

Despite this, the medical record does contain evidence to the 
contrary.  The veteran was diagnosed with carpal tunnel 
syndrome, affecting both his wrists and elbows, in August 
2004 and May 2004.  He was diagnosed with a "suspicion" of 
carpal tunnel syndrome in October 2006, and "probable" 
carpal tunnel syndrome in October 2003.  He had an abnormal 
EMG in December 2003 and splints were ordered.  In June 2003 
he was diagnosed with lateral epicondylitis (tennis elbow).  
In June 2002 he was diagnosed with tendinitis of the wrist.

As such, the Board finds the evidence is in equipoise with 
regard to a current diagnosis.  However, the claim fails 
nonetheless because there is no evidence of the in-service 
incurrence of either a right elbow or a bilateral wrist 
condition, and there are no nexus opinions, positive or 
negative, associated with the claims file.  

The veteran's entrance examination was normal with regard to 
his wrists and elbow.  His service medical records are devoid 
of any complaints or diagnoses in this regard.  His 
separation examination was normal.  The only possible 
evidence supporting the in-service incurrence of the 
veteran's wrist and elbow conditions is a July 2004 letter of 
C.H., a fellow soldier who enlisted at the same time as the 
veteran.  In the letter C.H. states, "[h]e [the veteran] 
told me of injuries suffered to his thumb, wrist, and elbow 
that caused him to quit a lot of the sporting events that we 
grew up on."  The Board does not find this statement 
particularly probative as it is not based on the personal 
knowledge of C.H.; it is clear from the letter that C.H. did 
not witness any injury suffered by the veteran during 
service.  Moreover, as stated above, the file is completely 
devoid of any nexus evidence.  For these reasons, service 
connection must be denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his conditions are 
related to service.  The veteran, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on this matter. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.

The Board further notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims.  However, the Board finds that the 
evidence, which reveals that the veteran did not have this 
disability during service and does not reflect competent 
evidence showing a nexus between service and the disorder at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant this claim, 
and in fact provide evidence against this claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

For all of these reasons service connection is denied for the 
veteran's right elbow and bilateral wrist conditions.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 2004 and January 2008 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of January 2008 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  That 
letter also provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should service connection be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

Not all of the veteran's initial duty-to-assist letter were 
provided before the adjudication of his claims.  However, 
after he was provided the letters he was given a full 
opportunity to submit evidence, and his claims were 
subsequently readjudicated.  He has not claimed any prejudice 
as a result of the timing of the letters, and the Board finds 
no basis to conclude that any prejudice occurred.  Any notice 
defect in this case was harmless error.  The content of the 
aggregated notices, including the notice letters subsequently 
issued, fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this 
notice, the veteran communicated on multiple occasions with 
VA, without informing it of pertinent evidence.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He had a personal hearing before the 
Board.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  As previously discussed, a VA medical opinion has 
been deemed unnecessary in this case.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


ORDER

Service connection for a right elbow condition is denied.

Service connection for a bilateral wrist condition is denied.


REMAND

In a January 2008 rating decision implementing the Board's 
October 2007 decision, service connection was granted for the 
veteran's PTSD.  In February 2008 the veteran resubmitted a 
March 2006 letter explaining the many symptoms of his PTSD 
and the disability it has caused in both his personal and 
professional lives.  The veteran's wife also submitted a 
letter in February 2008 also describing the debilitating 
effects of the veteran's PTSD on the veteran, herself, and 
her family.  In the letter, she specifically requests a grant 
of "full benefits."  In February 2008 the veteran also 
submitted two release for his psychiatric treatment records, 
and personally submitted some of those records.  The Board 
construes these submissions, particularly the veteran's 
wife's letter, as timely disagreement with the rating 
assigned for the veteran's PTSD.  It is clear from these 
submissions that the veteran is not satisfied with the 50 
percent rating he was awarded for this condition.  Where an 
SOC has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral to the RO, 
is required by the Board. Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect 
to the issue of entitlement to an initial 
increased rating for PTSD. The appellant 
should be advised of the time period in 
which a substantive appeal must be filed 
in order to obtain appellate review of 
those issues. The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


